Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species A1, B1, C1 in the reply filed on January 22, 2021 is acknowledged.
Claims 40 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Information Disclosure Statement
The information disclosure statement filed March 11, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Documents C67 and C89 are not present in the file wrapper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 15, 30-35, 48, 56-57, 64-69, 90-91, and 93-94 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Independent claim 2 and dependent claims 3-5 recites “transmits more than 30% of incident light”.  A skilled artisan recognizes multiple variables (e.g. thickness, density, microstructure, etc.) affect the materials properties in regards to a transmissibility of incident light. It is unclear and indefinite as to the specific parameters applicable to the separator material which provides the claimed values for transmission. For the purpose of comparison to the prior art, the prior arts recognition of an explicit measured value for incident light transmission or similar processes of applied hot isostatic pressing to produce dense garnet type LLZ will be recognized to meet the values or incident light transmissibility.  All claims dependent are rejected for the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 32, 33, 90, 93 and 94 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Suzuki et al. (Solid State Ionics 278, 2015, 172-176; cited in IDS).
Regarding claim 2, Suzuki discloses a Li+ ion-conducting separator (solid electrolyte; Abstract), wherein the separator is polycrystalline (A-LLZ; Sections 1 and 2) and transmits more than 30% of incident light at 500 nm, 600 nm, or 700 nm normally incident light wavelength (transparent areas (a); see Figure 6 below).  

    PNG
    media_image1.png
    280
    356
    media_image1.png
    Greyscale

Regarding claim 32, Suzuki discloses the Li+ ion-conducting separator of claim 2, wherein the separator is selected from an oxide (garnet type LLZ; Section 1), a sulfide, a sulfide-halide, LIRAP, and a borohydride.  
Regarding claim 33, Suzuki discloses the Li+ ion-conducting separator of claim 32, wherein the separator is an oxide selected from a lithium-stuffed garnet characterized by the formula LixLayZrzOt - qAl2O3, wherein 4<x<10, 1<y<4, 1<z<3, 6<t<14, 0≤q≤1 (Li7La3Zr2O12 - Al2O3 doped 1wt %; Sections 2 and 3).  
Regarding claim 90, Suzuki discloses the Li+ ion-conducting separator of claim 2, wherein the lithium ion conductivity is greater than 10-4 S/cm at 25°C (Abstract; Section 3, Pg. 175).  
Regarding claim 93, Suzuki discloses an electrochemical cell (Abstract, Section 1, Pg. 172) comprising a Li+ ion-conducting separator of claim 2.  
	Regarding claim 94, Suzuki discloses the electrochemical cell of claim 93, wherein the electrochemical cell is a rechargeable battery (Abstract, Section 1, Pg. 172).  
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3-5, 9, 15, 30-31, 48, 56-57, 65-69, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Solid State Ionics 278, 2015, 172-176; cited in IDS).
The teachings of Suzuki as discussed above are herein incorporated.
Regarding claims 3-5 and 65, Suzuki discloses the Li+ ion-conducting separator wherein the separator is polycrystalline, and transmits more than 30% of incident light at 500 nm, 600 nm, and 700 nm incident light wavelength but is silent towards a d90 grain size of less than 20 µm.  
Suzuki however teaches grain boundaries should be reduced to suppress the formation of lithium dendrites and the process of hot isostatic pressing (HIP) is useful in obtaining high density grain boundary free LLZ which would reduce the overall grain size exhibited by the material (Section 1, Pgs. 172-173). Suzuki further recognizes exhibited grain boundaries were reduce to 1% of the entire sample surface after HIP while also exhibiting transparency and light admittance (Section 3, Pg. 174; Fig 4).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the grain size of the components forming the separator of Suzuki would have minimal grain sizes (less than the claimed 20 microns) since the process of hot isostatic pressing would produce a high density LLZ exhibiting transparency and light admittance.
Regarding claims 9, 30, 31, 66, 67, 68, 69, and 91, Suzuki is silent towards the separator having a transmission coefficient greater than 0.5 for incident light at wavelengths in the range 300-700 nm, a 10% total reflectance for 400 nm to 700 nm incident light wavelength, wherein less than 10% of the total reflectance is diffuse reflectance and the remainder of the total reflectance is specular reflectance, a defect density less than 1/m2 to 1/mm2, a scattering center density that ranges from less than 1/m2 to 1/mm2, a geometric porosity that ranges from 10 (parts-per-billion) ppb to 6%, an Archimedes porosity that ranges from 10 ppb to 6%, and the lithium interfacial area-specific resistance is less than 20 Ωcm2 at 25°C.
However, while the prior art does not explicitly teach a transmission coefficient, total reflectance, defect density, scattering center density, geometric/Archimedes porosity, and prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01. Applicant should further note, the courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 15, Suzuki discloses the Li+ ion-conducting separator of claim 2, wherein the separator has a transmission percentage greater than 50% at 500 nm incident light wavelength.  
Suzuki discloses that the sintered samples have a thickness between 0.8 to 0.5 mm (Section 2, Pg. 173) when measured for transmittance (Section 3, Pg. 175). The instant application discloses the separator to be within a range of 10 nm to 500 microns in its thickness in determining the same properties.  The same separator material of Suzuki in the range of 
Regarding claim 48, 56 and 57, Suzuki does not explicitly teach the separator has a transmission percentage that varies by less than +10% over an area of at least 0.5 cm2, is transparent over an area of at least 1 cm2, is translucent over an area of at least 64 - pi mm2. Optimization  
However, Suzuki recognizes correlations between the increased relative densities by HIP treatment in removing closed pores, increasing transparency and thereby reducing instances of cell voltage drop (Section 3, Pgs. 173-176), where the resultant optical properties drives the LLZ materials suitability for use as a solid electrolyte. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the optical properties of the separator material of Suzuki since it has been held that discovering the optimum ranges for a result effective variable such as transmission percentage and transparency / translucence over an area involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 6, 7, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki  et al. as applied to claim 2 above, and further in view of Wachsman et al. (US 2014/0287305).
The teachings of Suzuki as discussed above are herein incorporated. 
Regarding claims 6, 7 and 64, Suzuki is silent towards the thickness of the separator being less than 1 mm, greater than 10 nm, or at least 10 microns.  
	Wachsman teaches an ion-conducting, solid-state electrolyte that is formed from a lithium garnet material (Abstract) [0047-0049] having a thickness range between 20 to 200 microns [0041] including an example of the dense thin film to be approximately 10 microns [0125].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the separator formed from the lithium garnet material as taught by Suzuki can have a thickness in the range of 20 to 200 microns because Wachsman recognizes that solid-state electrolytes within this thickness range are suitable in part of forming a functional electrochemical cell [0059-0062].
	
Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727